 Case 3:21-cv-01339-CAB-BGS Document 21 Filed 08/09/21 PageID.1029 Page 1 of 3



1    KENNETH A. KUWAYTI                     DAVID BARKAN
     (CA SBN 145384)                        (CA SBN 160825)
2    KKuwayti@mofo.com                      barkan@fr.com
     BERKELEY G. FIFE                       FISH & RICHARDSON P.C.
3    (CA SBN 325293)                        500 Arguello Street, Suite 500
     BFife@mofo.com                         Redwood City, CA 94063
4    MORRISON & FOERSTER LLP                Telephone: (650) 839-5070
     755 Page Mill Road                     Attorneys for Defendants
5    Palo Alto, California 94304-1018
     Telephone: 650.813.5600                AUTEL. US INC. and AUTEL
6                                           INTELLIGENT TECHNOLOGY
     JOHN R. LANHAM                         CORP., LTD
7    (CA SBN 289382)
     JLanham@mofo.com
8    JANET S. KIM
     (CA SBN 313815)
9    JKim@mofo.com
     MORRISON & FOERSTER LLP
10   12531 High Bluff Drive
     San Diego, California 92130-2040
11   Telephone: 858.720.5100
12 Attorneys for Plaintiffs
   MITCHELL REPAIR INFORMATION
13 COMPANY, LLC and SNAP-ON
   INCORPORATED
14
15                    IN THE UNITED STATES DISTRICT COURT
16                      SOUTHERN DISTRICT OF CALIFORNIA
17
18   MITCHELL REPAIR INFORMATION             C.A. No. 3:21-cv-01339-CAB-BGS
     COMPANY, LLC, and SNAP-ON
19   INCORPORATED,                           JOINT MOTION FOR ENTRY OF
                                             STIPULATED PROTECTIVE ORDER
20                    Plaintiffs,
                                             Magistrate Judge: Hon. Bernard G. Skomal
21                                           Courtroom: Suite 1280
     v.
22
     AUTEL. US INC., and AUTEL
23   INTELLIGENT TECHNOLOGY CORP.,
     LTD.,
24
25                    Defendants.

26
27
28
                                                               NO. 3:21-CV-01339-CAB-BGS
     sf-4544443
 Case 3:21-cv-01339-CAB-BGS Document 21 Filed 08/09/21 PageID.1030 Page 2 of 3



1           Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiffs Mitchell Repair
2    Information Company, LLC and Snap-On Incorporated (together, “Plaintiffs”) and
3    Defendants Autel. US Inc. and Autel Intelligent Technology Corp., Ltd. (together,
4    “Defendants”) hereby move for entry of the attached Stipulated Protective Order.
5           The Parties anticipate that documents, testimony, or information containing or
6    reflecting confidential, proprietary, trade secret, and/or commercially sensitive
7    information are likely to be disclosed or produced during the course of discovery in
8    this matter. Accordingly, the Parties have conferred and respectfully request that the
9    Court enter the attached Stipulated Protective Order.
10          The Parties agree and stipulate that this Joint Motion moots the relief sought in
11   Plaintiffs’ Ex Parte Motion for Entry of Interim Protective Order. (ECF No. 8.)
12
      Dated: August 9, 2021
13
14    Respectfully submitted,
15    MORRISON & FOERSTER LLP                                FISH & RICHARDSON LLP
16
17    By: /s/ Kenneth A. Kuwayti                             /s/ David M. Barkan
          Kenneth A. Kuwayti                                 David M. Barkan
18        KKuwayti@mofo.com                                  barkan@fr.com
19          Attorneys for Plaintiffs                         Attorneys for Defendants
            MITCHELL REPAIR INFORMATION                      AUTEL. US INC. and AUTEL
20          COMPANY, LLC and SNAP-ON                         INTELLIGENT TECHNOLOGY
21          INCORPORATED                                     CORP., LTD.

22
23
24
25
26
27
28
                                                      1                 NO. 3:21-CV-01339-CAB-BGS
     sf-4544443
 Case 3:21-cv-01339-CAB-BGS Document 21 Filed 08/09/21 PageID.1031 Page 3 of 3



1                               SIGNATURE CERTIFICATION
2           I hereby attest under penalty of perjury that concurrence in the filing of this
3    document has been obtained from counsel for Defendants.
4     Dated: August 9, 2021                    MORRISON & FOERSTER LLP
5
6                                              By: /s/ Kenneth A. Kuwayti
                                                   Kenneth A. Kuwayti
7                                              Attorneys for Plaintiffs
8                                              MITCHELL REPAIR INFORMATION
                                               COMPANY, LLC and SNAP-ON
9                                              INCORPORATED

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2                 NO. 3:21-CV-01339-CAB-BGS
     sf-4544443
